Opinion issued June 24, 2009 








 
In The
Court of Appeals
For The
First District of Texas

          ______________

NOS.  01-09-00459-CR
           01-09-00462-CR
           01-09-00463-CR
           01-09-00464-CR
           01-09-00465-CR
           01-09-00466-CR
           01-09-00467-CR
           01-09-00468-CR
           01-09-00469-CR
           01-09-00470-CR
           01-09-00471-CR
           01-09-00472-CR
            01-09-00473-CR
            01-09-00474-CR
           _____________

IN RE THE STATE of TEXAS, EX REL PATRICIA R. LYKOS, 
HARRIS COUNTY DISTRICT ATTORNEY, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator has filed a  petition for writ of mandamus, complaining that the trial
court
 denied the State’s motion requesting a court reporter to make a record for plea
proceedings in 14 cases.
   On June 16, 2009, relator filed a reply to the trial court
judge’s response which states that an agreement has been reached with the respondent
trial court judge in which he agrees to grant all future  requests for a reporter to record
proceedings.
  Relator requests that her petition for writ of mandamus be dismissed
as moot.
                Accordingly, the petition for writ of mandamus is dismissed as moot.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).